NOT DESIGNATED FOR PUBLICATION


                IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 113,156

       WATCO COMPANIES, INC., d/b/a SOUTH KANSAS AND OKLAHOMA RAILROAD,
                                     Appellant,

                                                   v.

                            SHANE CAMPBELL and JERRY STANDLEE,
                                        Appellees.


                                   MEMORANDUM OPINION

        Review of the judgment of the Court of Appeals in 52 Kan. App. 2d 602, 371 P.3d 360 (2016).
Appeal from Crawford District Court, JEFFRY L. JACK, judge. Opinion filed June 8, 2018. Petition for
review improvidently granted.


        Kenneth E. Barnes, of The Barnes Law Firm, LLC, of Kansas City, Missouri, argued the cause,
and Kyle S. Belew, of the same firm, and Daniel F. Church, of Morrow Willnauer Klosterman Church,
LLC, of Kansas City, Missouri, were with him on the brief for appellant.


        Dana M. Harris, of Harris & Hart, L.L.C., of Leawood, argued the cause, and Matthew W.
Greenberg, of the same firm, was with him on the brief for appellees.


        PER CURIAM: After granting the appellant Watco Companies, Inc.'s petition for
review of an opinion by the Court of Appeals, this court heard oral argument on March 8,
2018. On March 9, 2018, this court issued an order directing the parties to show cause
why the appeal should not be dismissed for lack of appellate jurisdiction. The appellant's
responses are noted. The appellees did not respond. Having reviewed the record on file
and the pleadings before this court, we conclude that the appellate courts have
jurisdiction over this matter.


                                                    1
       Having examined the opinion by the Court of Appeals and having considered the
parties' arguments before this court, we determine the petition was improvidently granted.
The Court of Appeals disposition of this case is final. See Rule 8.03(i)(1) (2018 Kan. S.
Ct. R. 53).


       Petition for review improvidently granted.




                                             2